Citation Nr: 0507580	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation for hepatitis C under 38 U.S.C.A. 
§ 1151 based on a VA hospitalization in August and September 
1983.


REPRESENTATION

Appellant represented by:	Gene Harviel, agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to September 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In a decision issued 
April 25, 2003, the Board denied the veteran's claim.  The 
veteran, noting that he had requested a hearing but had not 
been granted one, asked that this decision be vacated and 
that a new decision be issued after he had the opportunity to 
testify at a hearing.  In April 2004, the Board remanded the 
matter for scheduling of a hearing.  In February 2005, the 
veteran testified at a videoconference hearing the 
undersigned.  The Veterans Law Judge who signed the April 25, 
2003 Board decision has vacated that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Here, the appellant has recently submitted medical evidence, 
in the form of records of 1983 treatment at the Community 
Hospital of Brazosport, and a January 2000 VA treatment 
record.  These records relate to medical treatment the 
veteran received by near in time to when he alleges he 
contracted hepatitis C from a blood transfusion at a VA 
hospital.  Most of this evidence has not been considered by 
the RO, and the appellant has not waived initial AOJ 
consideration of this evidence.   

While the file contains some records of the veteran's 
hospitalization in August and September 1983, his 
representative claimed at the February 2005 hearing that 
there are additional records that are outstanding.  
Specifically, he asserted that there are "blood bank" 
records available (allegedly because such records are 
maintained for 25 years) which would show that the veteran 
had a blood transfusion in the course of his September 1983 
surgery.  It has been certified that transfusion logs do not 
show that the veteran received a transfusion.  However, 
because the veteran's agent- representative alleges that 
there are other specific records to the contrary, and because 
if such records do exist, they are constructively of record, 
VA's duty to assist mandates that this avenue of development 
must be pursued.  The Board recognizes that privacy concerns 
likely preclude any extensive copying of any existing "blood 
bank" logs/records.  However, if such records do exist, they 
should be searched.  

The veteran also testified during the February 2005  hearing 
that he was first told he had been exposed to hepatitis 
during a 1984 physical examination by a doctor for Tenneco 
Realty Co.  The claims file does not contain the a report of 
such examination.  

Accordingly, the case is remanded to the RO for the 
following:

1.  With the veteran's assistance, the RO 
should attempt to obtain the report of 
the 1984 physical examination for Tenneco 
Realty Company the veteran mentioned at 
the February 2005 hearing.  If the record 
is not available, it should be so noted 
for the record.  

2.  The RO should obtain complete copies 
of any additional pertinent medical or 
administrative records (not already in 
the claims folder) from the veteran's 
August and September 1983 VA 
hospitalization.   Specifically, the RO 
should ascertain whether there are any 
"blood bank" records available 
pertaining to the period of time when the 
veteran was hospitalized.  If so, they 
should be searched to determine whether 
they show that the veteran received a 
blood transfusion during the 
hospitalization.  If such records do not 
exist, that must also be certified for 
the record.  

3.  The RO should then review the claim 
in light of all evidence received since 
the last SSOC in June 2002.  If it 
remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review.

The purposes of this remand are to assist the appellant in 
the development of his claim, and to satisfy due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board for additional 
development must be handled	 in an expeditious manner. 



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


